   Case 3:20-cv-00005-MHT-CSC Document 25 Filed 05/21/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


ROGER JAY JONES, II,                   )
                                       )
        Plaintiff,                     )
                                       )          CIVIL ACTION NO.
        v.                             )             3:20cv5-MHT
                                       )                 (WO)
HEATH TAYLOR (Sheriff),                )
et al.,                                )
                                       )
        Defendants.                    )

                          OPINION AND ORDER

    Plaintiff, an inmate at the Russell County Jail,

filed a motion for preliminary injunction seeking an

order for the defendant sheriff to file a report on and

fully    investigate      the   theft        of   plaintiff’s    property

from his trailer while he was incarcerated.                     This case

is before the court on the recommendation of the United

States       Magistrate   Judge    that       plaintiff’s    motion    for

preliminary       injunction      be       denied.    Also   before    the

court are plaintiff’s objections to the recommendation.

Upon an independent and de novo review of the record,
   Case 3:20-cv-00005-MHT-CSC Document 25 Filed 05/21/20 Page 2 of 2



the court concludes that the recommendation should be

adopted, and the objections overruled.

    Accordingly, it is ORDERED as follows:

    (1) The objections (doc. no. 24) are overruled.

    (2) The      recommendation        of    the     United     States

Magistrate Judge (doc. no. 21) is adopted.

    (3) The motion for preliminary injunction (doc. no.

1) is denied.

    It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

    DONE, this the 21st day of May, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
